Case: 16-30174      Document: 00513894251         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-30174
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         March 2, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JOSE ANTONIO RODRIGUEZ-LARA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CR-124-1


Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Antonio Rodriguez-Lara was convicted of possession with intent to
distribute    methamphetamine          and    was    sentenced     to    75       months            of
imprisonment and three years of supervised release. He appeals the denial of
his motion to suppress the methamphetamine discovered by law enforcement
inside luggage located in a commercial bus’s exterior luggage compartment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30174     Document: 00513894251     Page: 2   Date Filed: 03/02/2017


                                  No. 16-30174

      We review the district court’s factual findings for clear error and
questions of law de novo. United States v. Ibarra-Sanchez, 199 F.3d 753, 758
(5th Cir. 1999).     We may affirm the district court’s ruling on any basis
supported by the record and resolve questions of law when the underlying facts
are undisputed. Id.
      Rodriguez-Lara, as a passenger on a commercial bus, had the same
Fourth Amendment rights as a passenger in a private vehicle. See United
States v. Portillo-Aguirre, 311 F.3d 647, 652 (5th Cir. 2002). A passenger
without a property or possessory interest in a vehicle has no reasonable
expectation of privacy in the vehicle itself. Rakas v. Illinois, 439 U.S. 128, 148
(1978). Thus, Rodriguez-Lara lacked standing to challenge the initial search
of the bus’s exterior luggage compartment. See id.; United States v. Ventura,
447 F.3d 375, 380 (5th Cir. 2006); United States v. Kye Soo Lee, 898 F.2d 1034,
1037-38 (5th Cir. 1990).
      The canine officer’s subsequent sniff-search of the luggage was not a
search within the meaning of the Fourth Amendment, and the canine officer’s
alert to the possible presence of narcotics in the luggage constituted sufficient
probable cause to permit law enforcement to search the luggage. See United
States v. Seals, 987 F.2d 1102, 1106 (5th Cir. 1993). That probable cause
permitted a warrantless search of the luggage pursuant to the automobile
exception to the warrant requirement. See id. at 1107; see also California v.
Acevedo, 500 U.S. 565, 580 (1991). The district court did not err in denying
Rodriguez-Lara’s motion to suppress. See Ibarra-Sanchez, 199 F.3d at 758.
      The judgment of the district court is AFFIRMED.




                                        2